Claimant by special appointment of the Governor of Illinois was appointed and served the State as attorney in a certain case in the Supreme Court of the United States, known therein as People of the State of Illinois on the relation, of Charles S. Deneen, Governor, and William H. Stead, Attorney General, plaintiffs in error v. The Economy Light and Power Company, Defendants in error. That while acting as attorney aforesaid, claimant paid out for and on behalf of the State, the sum of $10.84, in connection1 with the prosecution of said case, and the State has never reimbursed him for this amount. Fox the reasons set forth in the case of Bernard & Miller v. State, which opinion was filed at this term, we award to claimant the sum of ten and 84/100 ($10.84) dollars.